DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Status
Claim 27 has been amended.
Claims 1-26 are canceled.
No new claims are added. 
Claims 27-29 are presented for examination.

Response to Arguments
Applicant's arguments filed in the amendment filed on 4/9/2021 have been fully considered but applicant’s arguments is moot in new ground of rejections. 

Examiner Suggestion
Examiner’s note: Examiner encourage applicant to further include the details of features of search query constraints, for example to include features such as disclosed in application specification par. 0106 of published version.  The content manager 116 amends the search request data to include any relevant profile settings (such as safe search i.e. no adult content) as additional terms in the search query prior to submitting the query to the search and recommendations module 122.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 27, claim recites in last paragraph of claim, “selecting one of the second content item or a third content item from the third list of content items for viewing on the display device.” It is unclear if recited term “the second content item” is the second content item from plurality of available content items or the second content item from the second list of content items, appropriate correction is required. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 (a) as being unpatentable over GLENNON et al. (US 20080288461), in view of Fransdonk (US 20080109362), in further view of Deutscher et al. (US 20060288389). 

Regarding claim 27, GLENNON discloses, a method of content navigation using a computer program, a computer, and a display device, comprising:
receiving input character data (par. 0130, fig. 5 discloses swivel search user interface, user inputs character in entry 500, where user inputs keyword such as program title one character at a time);
determining, based on the input character data, a plurality of available content items from a first content domain, a second different content domain and a third further different content domain, the first content domain being a broadband content domain, the second domain being a broadcast content domain, and the third content domain being a local content domain (par. 0129 and 0134 discloses that a service request that receives the search requests from client systems the performs integrated search across databases that contains information related for broadcast content, broadband content, par. 0134 discloses service also access the own client device databases, client device databases contains information about multimedia content that client devices have recorded, i.e. content from broadcast, broadband and local domain), wherein the determining available content items (par. 0146 discloses service 2104 has the ability to filter database query results) includes:
using user profile settings (par. 0146 discloses filtering the database query results based on user preferences that is set by users such as age, sex, shows that users likes and dislikes), metadata associated with user activity (par. 0108 discloses service provider creating tags based on information about user activity such as user repeatedly views a certain video segment that relates to a certain subject matter, then service provider provides associations to other video segment that relates to the certain subject matter), subscription information (par. 0138 discloses filtering content that is relevant to channels that user subscribe to, par. 0129 discloses owners of client devices , using device capability information (par. 0150 discloses the service 2104 can also filter information based on the type of client device. For example, if the client device 2105 is a portable video device, then the service 2104 may send a condensed version of the search results to the client device 2105), and geographical information in determining (par. 0138-0139 discloses filtering content information based on area that the client device is located or user’s location), thereby ensuring that each of the plurality of available content items is:
(1)    relevant to the user (par. 0148 discloses, automatically filter requested broadcast and/or broadband information to match the user's preferences and personal information);
2)    viewable by the user on the display device (par. 0150 discloses, if the client device 2105 is a portable video device, then the service 2104 may send a condensed version of the search results to the client device 2105, i.e. viewable by the user on portable video device);
displaying a list of the plurality of available content items on the display device (par. 0135 discloses, The client device 2105 processes the search results and displays the search results in a list 554 to the user), wherein the list provides a synopsis of each of the plurality of available content items (par. 0135 discloses client device receives the search results from the service 2104, client device 2105 processes and displays search result in a list 554 to user (as displayed in fig. 5), par. 0137 discloses, when user selects a ;
selecting from the list a particular one content item (par. 0137 discloses user selects a multimedia content from the list 554 (i.e. from search result list 554 shown in fig. 5), the client device 2105 displays a screen as in fig. 14, i.e. user selecting one of the content from list for viewing on display device), 
wherein displaying the list of the plurality of available content items on the user interface comprises utilizing a graphical processor to update one or more images displayed with the list as input character data is received (par. 0125-0126 discloses swivel search user interface is enhanced to include advertisements and promotions (i.e. graphical contents), in addition, interface may be enhanced to have more high quality pictures and graphics and media, par. 0127 discloses the swivel search system user interface is able to be used on any type of client including laptop, PC. Common computer or personal computer contains graphic processing unit either on separate chip or built in to or integrated into the CPU itself for processing of graphical content, for displaying them in graphical user interface, Similar to applicant’s specification discloses in par. 0074 (PG-PUB version of applicant’s specification) claims the personal computer that is presenting search results to user. Therefore graphic processor that is being claimed by applicant is not any special purpose graphic processor but it is rather claiming the commonly found graphic processor as part of the personal computing system).
GLENNON does not discloses, ensuring that content items is in compliance with third party restrictions based on territory and content owner restrictions corresponding to each of the plurality of content items associated herewith; and 
simultaneously displaying the plurality of available content items and related content item list related to one of the content from the plurality of available content items, and as user selects different content item from the plurality of available content items, updating related content item list with content items that is related to the selected different content item; and
selecting one of the related content items related to one of the content item from available content items, for viewing on the display device.   
Fransdonk discloses, ensuring that content items is in compliance with third party restrictions based on territory and content owner restrictions corresponding to each of the plurality of content items associated herewith (par. 0349-0351 discloses identifying user and its geographic location, ensuring that content item access criteria is satisfied, whether it is prohibited or authorized for distribution of the content to a specific geographic region (i.e. third party restriction by territory such as blocking users in certain countries from accessing content  due to exclusive rights given to national broadcaster as disclosed in par. 0013), par. 0323-0327 discloses associating a license ( i.e. issued by content owner) with a particular user and requiring license to decrypt the requested content). 
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify GLENNON, by teaching of to insure that content item is Fransdonk, to enable content providers to control their proprietary content while maintaining the flexibility to distribute media content widely, as disclosed in Fransdonk, par. 0004. 
GLENNON in view of Fransdonk does not disclose, simultaneously displaying the plurality of available content items and related content item list related to one of the content from the plurality of available content items, and as user selects different content item from the plurality of available content items, updating related content item list with content items that is related to the selected different content item; and
selecting one of the related content items related to one of the content item from available content items, for viewing on the display device.   
Deutscher discloses, wherein displaying the list of the plurality of available content items includes: 
displaying the list of the plurality of available content items in a first portion of the user interface (par.0094-0095, fig. 10 discloses as user enters search keywords in request space 1058, search subjects 1072 are displayed  in the search results space 1062, here as shown in fig. 10 search result space is in the one portion of the user interface), 
displaying a second list of content items in a second portion of the user interface wherein the second list of content items includes content items that are related to the particular one content item (par. 0096 fig. 10 discloses viewer double clicks on one the listed search subjects 1072, while selected search subject is still , wherein the user interface displays the list of the plurality of available content items and the second list of content items simultaneously (par. 0096 and fig. 10 discloses user interface displays list of search objects 1072 and content area displaying thumbnails related to selected content item in search objects 1072 are simultaneously displayed), and 
in response to the user changing a selection of the particular one content item to a second content item from the list of the plurality of available content items in the first portion of the user interface, automatically updating the second portion of the user interface with a third list of content items that includes content items related to the second content item (par. 0095-0096 discloses that user can scroll through the search object list 1074 and when user double clicks on highlighted search object from the list, global reset is performed, i.e. all the entries of related content to the selected object from list gets reset or updated so that thumbnails related to selected content is displayed in place of previously selected content); and 
selecting one of the second content item or a third content item from the third list of content items for viewing on the display device (par. 0019, 0090 .
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify GLENNON in view of Fransdonk, by teaching of simultaneously displaying the plurality of available content items and related content item list related to one of the content from the plurality of available content items, and as user selects different content item from the plurality of available content items, updating related content item list with content items that is related to the selected different content item, as taught by Deutscher, to enable a viewer of an interactive multimedia presentation so user would be able to play back the presentation while interacting with it to view or review specific sections, access additional information, as disclosed in Deutscher, par. 00005. 

Claims 28 is rejected under 35 U.S.C. 103 (a) as being unpatentable over GLENNON et al. (US 20080288461), in view of Fransdonk (US 20080109362), in further view of Deutscher et al. (US 20060288389), in further view of Hendricks et al. (US 20090031335).

Regarding claim 28, the method according to claim 27, 
GLENNON in view of Fransdonk in further view of Deutscher does not disclose, wherein the synopsis of each content item indicates whether an additional charge will be necessary for viewing such content item.
Hendricks discloses, wherein the synopsis of each content item indicates whether an additional charge will be necessary for viewing such content item (par. 0126 fig. 8 discloses available programming listed by titles in a continuous time barker channel format, channel 1 indicates that it is free channel, channel 2 indicates that it is pay-per-view channels indicating fee required).
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify GLENNON in view of Fransdonk in further view of Deutscher, by teaching of synopsis of each content item indicates whether an additional charges will be necessary for viewing the content item, to indicate if content is free or requires payment for viewing, as disclosed in Hendricks, par. 0126, fig. 8. 

Claims 29 is rejected under 35 U.S.C. 103 (a) as being unpatentable over GLENNON et al. (US 20080288461), in view of Fransdonk (US 20080109362), in further view of Deutscher et al. (US 20060288389), in further view of Sarukkai et al. (US 20080147613).

Regarding claim 29, the method according to claim 27, 
GLENNON in view of Fransdonk in further view of Deutscher explicitly does not disclose, wherein each content item displayed in the list requires no additional charge for viewing such content item.
Sarukkai discloses, wherein each content item displayed in the list requires no additional charge for viewing such content item (par. 0044 discloses search provider transmits the result set to the client device for display to the user that only contains links to free video content).
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify GLENNON in view of Fransdonk in further view of Deutscher, by teaching of items displayed in the list requires no additional charge for viewing such content item, to allow users to locate freely available content items, as disclosed in Sarukkai, par. 0003. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736.  The examiner can normally be reached on M-F 9:30 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423